Citation Nr: 1034847	
Decision Date: 09/15/10    Archive Date: 09/21/10

DOCKET NO.  02-20 497	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, 
Louisiana


THE ISSUE

Entitlement to a rating higher than 20 percent for residuals of a 
hemorrhoidectomy.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Douglas Massey, Counsel







INTRODUCTION

The Veteran had active military service from August 1979 to 
August 1983.  This case comes before the Board of Veterans' 
Appeals (Board) on appeal from a November 2001 rating decision of 
the Jackson, Mississippi, Department of Veterans Affairs (VA) 
Regional Office (RO).

The Veteran has raised the issue of an earlier effective date 
with respect to his increased rating for residuals of a 
hemorrhoidectomy, and the issue of entitlement to service 
connection for a hernia, including as secondary to his service-
connected residuals of a hemorrhoidectomy.  Those issues, which 
have not been adjudicated, are referred to the RO for appropriate 
action.

In December 2008 the Board remanded the case to the RO via the 
Appeals Management Center (AMC), in Washington, DC, for 
additional development and consideration.  This development 
included scheduling the Veteran for a VA compensation examination 
to determine the exact nature and severity of his service-
connected residuals of a hemorrhoidectomy.  Although this 
examination was performed in February 2010, the Veteran very 
recently indicated that outstanding private treatment records 
exist which are relevant to this appeal. 

Therefore, since these outstanding treatment records have not 
been obtained, the appeal must once again be remanded to the RO 
via the AMC, in Washington, DC.  VA will notify the Veteran if 
further action is required.


REMAND

The claim must be further developed because the file indicates 
that outstanding private medical records may exist which are 
relevant to the claim.  In May 2010, the Veteran submitted three 
consent forms (VA Forms 21-4142) indicating treatment at three 
different medical facilities for hemorrhoids from 1979 until May 
2010.  These facilities are Delta Regional Medical Center, Family 
Medical Center, and King's Daughter & Son's Hospital.  However, 
none of these records are in the claims file, and it does not 
appear that VA has made any attempt to obtain them.  The RO/AMC 
should therefore make an effort to obtain these records.  See 38 
U.S.C.A. § 5103A(b) (West Supp. 2005); 38 C.F.R. § 3.159(c)(1) 
(2009); Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (the duty 
to assist includes obtaining private and VA medical records to 
which a reference has been made.).

Accordingly, the case is REMANDED for the following action:

1.  Please attempt to obtain all treatment 
records listed in the Veteran's recently 
submitted VA Forms 21-4142 indicating 
treatment for hemorrhoids at Delta Regional 
Medical Center, Family Medical Center, and 
King's Daughter & Sons Hospital.  If any 
requested records are unavailable or the 
search for any such records otherwise 
yields negative results and further 
attempts to obtain these records would be 
futile, then this should be clearly 
documented in the claims file and the 
Veteran appropriately notified.  38 C.F.R. 
§ 3.159(c)(2) (2009).

2.  Then readjudicate the claim in light of 
any additional evidence obtained.  If the 
claim is not granted to the Veteran's 
satisfaction, send the Veteran and his 
representative a Supplemental Statement of 
the Case and give them an opportunity to 
respond before returning the file to the 
Board for further appellate consideration 
of this claim.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




_________________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


